DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-28, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunack (DE 102008025037) and further in view of Adamson (WO 03/105509) and/or Randall (WO 2016/060851).
As best depicted in Figure 1, Schunack is directed to a tire construction comprising a carcass 3, a sidewall rubber layer 8, and a sidewall insert 10,11 positioned axially inside said carcass.  In such an instance, though, Schunack is silent with respect to the inclusion of an electronic device between said carcass and said sidewall.
However, it is extremely well known and conventional to include electronic devices (e.g. RFID) in tire constructions in order to, among other things, provide tire informational data, as shown for example by Adamson (Page 1, 1st Paragraph) and/or Randall (Paragraph 24).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a conventional electronic device in the tire of Schunack for the benefits detailed above.  Lastly, 
With respect to claims 20, 22, and 23, the general disclosure of Adamson and Randall suggests the placement of an electronic device in any number of positions within the tire structure, including that required by the claimed invention.  It is further noted that an exemplary tire construction of Randall depicts a radial placement that is on the order of that required by the claims.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed radial placement. 
	Regarding claim 21, as noted above, the references specifically teach tire constructions in which an electronic device is placed between a carcass and a sidewall.
	 As to claim 24, the combined thickness of 10 and 11 is up to 13 mm and particularly between 9 mm and 11 mm (Paragraph 30).
	With respect to claim 26, Adamson refers to an insulating coating (Page 4, last paragraph).

	As to claim 28, Adamson suggests the claimed relationship (Page 5, 2nd paragraph).
	With respect to claims 35 and 36, a fair reading of Adamson suggests the inclusion of at least one electronic device (Page 4, 2nd paragraph) and such encompasses the claimed tire constructions.  Also, the language “outer side of the tire” pertains to a mounted tire, while the claims are simply directed to a tire article (a tire has the capability of being mounted such that either sidewall is an outer side). 
4.	Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunack, Adamson, and Randall as applied in claim 19 above and further in view of the Admitted Prior Art (APA).
As detailed above, Adamson and Randall recognizes the known inclusion of RF devices in tire constructions to provide any number of information data.  In terms of the structure of such a device, the AA recognizes that such devices are conventionally formed with an electronic chip and a radiating antenna (Paragraph 28).  
Regarding claim 30, Adamson teaches that the antenna body “is a wire formed of spring steel, brass coated spring steel, or spring brass” (Page 2, Lines 5).  This language is seen to correspond with the claimed helical antenna segments.  Also, antennas are commonly joined with a chip by soldering, for example, and such corresponds with the claimed galvanic connection.
Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunack, Adamson, Randall, and the APA as applied in claim 29 above and further in view of Arnow (US 3,858,220).  
	As detailed above, one of ordinary skill in the art at the time of the invention would have found it obvious to include an RF device in the tire of Kawabata in view of Adamson and/or Randall.  More particularly, Adamson states that “the antenna body can be any body capable of transmitting radio frequency energy” (Page 2, 5th paragraph).  Figure 1 depicts the presence of antennas connected to a central transponder or radio device. Figure 2 of Randall similarly depicts the presence of a pair of antennas and a RFID transponder in an exemplary construction (Paragraph 31).  A fair reading of these references suggests the general use of any number of antenna arrangements.  Arnow provides one example in which first and second antennas are combined with an additional inductive assembly having a plurality of wire windings (Column 4, Lines 3+).  This would correspond with the primary antenna of the claimed invention.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of antenna configurations given the general disclosure of Adamson and Randall, including that taught by Arnow.
	Regarding claims 32-34, said primary antenna is positioned in a central zone between respective antennas, wherein an axis of all the coils are parallel to each other.  Additionally, Arnow states that an inner diameter of the turns in the inductive assembly (primary antenna) are preferably about the same diameter of the coils in the adjacent antennas (those that correspond with the radiating antenna) (Column 4, Lines 3+). This disclosure includes embodiments in which said turns in the inductive assembly are smaller than those associated 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.